In an action brought by the infant plaintiff to recover damages for personal injuries allegedly sustained through the negligence of the defendant, a municipality, when the infant tripped over a stone on the public sidewalk, and by the adult plaintiff to, recover damages for loss of services, judgment in favor of the plaintiffs, entered upon the verdict of a jury, reversed on the law and complaint dismissed, with costs to the appellant on this appeal and in the trial court. There was no evidence, of actual notice to the municipality of the alleged dangerous condition of the sidewalk. The claimed evidence of constructive notice was insufficient legally-to charge the defendant with liability to plaintiffs. (Francis v. Caffey, 211 N. Y. 47; Orser v. City of New York, 193 id. 537; Persick v. Philadelphia & Beading Coal & Iron Co., 182 App. Div. 291.) Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.